DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on July 13, 2021.
The amendments to the specification and the drawings of July 13, 2021, have been  entered.
Claims 1 and 5 have been amended and are hereby entered.
Claims 9 – 12 have been added
Claims 1 – 12 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation that the composition comprises “100 parts by mass of a resin component, and a flame retardant comprising…” The components of the flame retardant composition are provided in parts by mass. However, it is unclear whether the weight limitations are based on the weight of the resin component, or based solely on the flame retardant, or based on the entire insulation composition.
For examination purposes, the claims are interpreted to encompass either interpretations.
Claims 2 – 12 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (WO2013190832A1) in view of Fujii (JP2013245305A, using the provided translation).
As per claims 1 – 8, 10 and 12, Saito teaches:
An electric wire comprising a conductor and a covering layer, the covering layer comprises an insulation composition ([0031]: “In Fig.1, reference numeral 11 indicates a conductor…. An insulator 12 is formed on the conductor 11 by extruding and coating the… electrically insulating composition.”)
The insulation composition comprising 100 parts by mass of a resin component, the resin component comprising a first component including tetrafluoroethylene-propylene in an amount of 90 – 98 wt% and a second component including ethylene ethylacrylate copolymer in an amount of 2 – 10 wt%, and 0.3 to 15 parts by mass of ethylenebis(pentabromobenzene). ([Abstract], [0019 – 0020]: “This heat-resistant flame-retardant insulated wire has a coating made from an electrically insulating composition 
Saito teaches antimony trioxide in an amount of 10 – 50 parts by mass based on 100 parts by mass of the base polymer (Abstract). The antimony trioxide acts as a flame retardant aid ([0022]). Saito does not teach:
The insulation composition comprising 2 parts by mass or more and less than 10 parts by mass of Zinc Tin Oxide
Fujii teaches that antimony compounds commonly used with halogen-based flame retardants can produce adverse effects on the human body and environment ([0017]). Fujii teaches a resin composition for containing fire retardants, for use in wire coating materials, including insulated wires ([0088]). The resin composition is a polyolefin (Abstract), which is a similar resin to that used in Saito, and the composition contains a brominated flame retardant, 1,2-bis(pentabromophenyl) ethane ([0054]), which is the same halogenated flame retardant as taught by Saito. Fujii teaches that the brominated flame retardant is provided in an amount of 2 to 40 parts by weight of the resin ([0060]), which is a similar amount as taught by Saito.  Fujii teaches that in these compositions, a flame retardant aid can be provided to reduce the amount of brominated flame retardant used ([0056]), such as zinc stannate ([0058]) which can be provided in an amount of 2 to 40 parts by weight ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antimony trioxide component of the composition taught by Saito with zinc tin oxide in the amount claimed, motivated by the desire to predictably prevent harm to the human body and environment produced by the use of antimony trioxide ([0017]) and to reduce the amount of brominated flame retardant used ([0056]).
As no additional flame retardant compounds other than the zinc tin oxide and the bromine flame retardant are required by the prior art combination, the limitations of claims 9 and 11 are also met.  Note that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicants’ invention.

Response to Amendments
Applicant’s amendments to the specification and drawings, filed July 13, 2021, caused the withdrawal of the objections to the specification and drawings as set forth in the office action filed April 14, 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 8 have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789